Citation Nr: 0403738	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The appellant had active service from June 1986 until August 
1986 and from June 1987 until July 1987.  This matter comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Fort Harrison, 
Montana (the RO).

This case was previously before the Board in March 2003, at 
which time the case was remanded for additional evidentiary 
and procedural development.  Such development was 
subsequently completed, and in September 2003, the RO issued 
a supplemental statement of the case which continued to deny 
the appellant's claim of entitlement to service connection 
for asthma.  The file has since been returned to the Board.


FINDINGS OF FACT

1.  The medical evidence does not reveal that asthma 
disability was incurred during the appellant's first period 
of active duty for training, from June 1986 to August 1986.
 
2.  The medical evidence reveals that the appellant was first 
treated for asthma in February 1987, following his first 
period of active service and preceding his second period.  

3.  The medical evidence does not demonstrate that the 
appellant's preexisting asthma underwent an increase in 
disability during his second period active duty for training, 
from June 1987 to July 1987.  



CONCLUSIONS OF LAW

1.  The appellant's asthma was not incurred in or aggravated 
during active duty for training from June 1986 to August 
1986.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The appellant's preexisting asthma was not aggravated 
during active duty for training from June 1987 to July 1987.  
38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for asthma.  He 
contends, in substance, that he developed asthma while 
performing active duty for training (ACDUTRA) between June 
1986 and August 1986.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then review the law, VA regulations 
and other authority that may be relevant to the appellant's 
claim.  The Board will conclude with an analysis of the issue 
on appeal.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case the statement of the case and supplemental 
statement of the case apprised the appellant of the reasons 
and bases for the VA decision as well as the applicable law.  
Crucially, an October 2001 letter apprised the appellant of 
the information and evidence he needed to submit to 
substantiate his claim, as well as VA's development 
assistance.  An additional letter dated in April 2003 served 
the same function.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA's duty includes making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The 
claimant is also required to provide the information 
necessary to obtain this evidence, including authorizations 
for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the appellant's claims.  The 
appellant's service medical reports are of record, as well as 
a July 1987 Report of the Entrance Physical Standards Board.  
Moreover, private post service clinical reports are included 
in the record.  Additionally, the evidence associated with 
the claims file shows that the appellant's periods of service 
were verified in accordance with the Board's March 2003 
remand instructions.  

With further regard to the duty to assist, the Board notes 
that there is evidence to suggest that there are additional 
outstanding records, specifically concerning private 
treatment for asthma in February 1987.  However, the 
appellant was informed of the need to submit additional 
evidence and he failed to respond to that request.  In this 
vein, the Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The appellant has evidently not had a VA medical examination. 
The Board has accordingly given thought to whether an 
examination is necessary. 

In its March 2003 remand, the Board instructed the RO:  
"Upon completion of the above [requested development, . . . 
determine whether additional development is required, to 
include a VA physical examination to determine the 
connection, if any between any current asthma and the 
appellant's military service."  As noted elsewhere in this 
decision, the appellant did not respond to the RO's request 
for additional information , and an examination was not 
scheduled.   

After review of the claims folder, the Board concludes that a 
physical examination of the appellant would not provide any 
pertinent evidence.  As discussed below, the Board has 
determined that the date on onset of the appellant's asthma 
was not during a period of active duty for training and that 
service connection via aggravation during a period of ACDUTRA 
is precluded by law.  Any medical opinion which provided a 
nexus between the appellant's asthma and his service would 
necessarily be based solely on the appellant's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]. Referral of this case for a nexus opinion would 
accordingly be a useless act.

In consideration of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  

Relevant law and regulations

Service connection, in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

"Active military service" is defined, in part, as active 
duty and any period of active duty for training (ACDUTRA).  
See 38 U.S.C.A. § 101(24) (West 2002); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. The veteran's reported history of the pre- service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service. The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Factual background

The appellant underwent an enlistment examination in April 
1986.  At that time, no respiratory problems were detected.  
In a Report of Medical History completed at that time, the 
appellant denied a history of asthma.  It was noted that he 
had an operation to correct a deviated septum at age 13.

The appellant reported for active duty for training 
(ACDUTRA), consisting of basic training on June 20, 1986.  
During that period of active service, there is no showing of 
complaints of or treatment for asthma or any other 
respiratory disorder.  The appellant concluded that period of 
ACDUTRA in August 1986.  The appellant elected to forego a 
separation examination.

The appellant was next ordered to report for a second period 
of ACDUTRA, comprising Advanced Individual Training, 
beginning June 24, 1987.  In July 1987, during this second 
tour of ACDUTRA, he complained of shortness of breath for 
three days.  He indicated a history of asthma dating back to 
February 1987.  It was noted that the appellant had with him 
a Breathaine inhaler given to him by a civilian doctor.  The 
assessment was mild asthma.  The plan of treatment was to try 
an Albuterol inhaler.

The service medical records next reveal that the appellant 
returned two days later with complaints of severe chest pain.  
It was recommended that he switch back to his Breathaine 
inhaler.  

The appellant was treated a third time for asthma in July 
1987.  It was again noted that he had a history of asthma 
since February 1987.  Treatment for chest pains and shortness 
of breath continued, resulting in a provisional diagnosis of 
asthma, existing prior to service.  Due to this condition, he 
was restricted from running distances greater than two miles.  
Restrictions were also mandated as to crawling, stooping, 
running, jumping, marching or standing for long periods of 
time.  

The appellant was referred to the Entrance Physical Standards 
Board (EPSBD).  Proceedings were held in July 1987.  The 
report of the EPSBD noted that the appellant was unable to 
complete his training secondary to multiple episodes of 
recurrent bronchospasm.  Inhalers provided no resolution of 
his symptoms.  It was determined that the appellant had 
asthma and that it existed prior to service.  The EPSBD 
recommended that the appellant was unfit for enlistment.  He 
was discharged effective July 28, 1987.  

Post-service medical records from Rocky Mountain Service 
Corporation revealed treatment for asthma in 1992 and 1993.  
A treatment record dated October 1993 contained a diagnosis 
of chronic asthma.  Subsequent treatment records document 
ongoing respiratory problems.

Analysis

The appellant in essence contends that he first experienced 
asthma during his initial period of ACDUTRA, during the 
summer of 1986, and that service connection should be granted 
on that basis.

As discussed above, the appellant is entitled to an award of 
service connection if the following three elements are met: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson, 247, 253 (1999).

With respect to Hickson element (1), post-service reveal 
treatment for asthma from 1991 to 1993as well as subsequent 
treatment for respiratory complaints, including shortness of 
breath, in 2000 and 2001.  Therefore, the evidence 
establishes a current disability.  Accordingly, Hickson 
element (1) is satisfied.

The Board must now consider the second Hickson element, in-
service incurrence or aggravation of the disability in 
question.  In the instant case, the appellant had two 
distinct periods of service, both ACDUTRA.  The pivotal 
inquiry, then, is whether the appellant's current asthma 
disability was incurred or aggravated during either period of 
active service.  

The appellant's first period of ACDUTRA occurred from June 
1986 to August 1986.  While the appellant states that he 
first experienced asthma during his initial period of 
ACDUTRA, in 1986, the service medical records fail to support 
that contention.  Specifically, the service medical records 
for that period of ACDUTRA fail to reveal any complaints of, 
or treatment for, a respiratory condition.  

The claims file contains no medical records for the time 
between the appellant's two periods of active duty.  The 
Board's March 2003 remand was designed, in part, to obtain 
such records.  The RO wrote to the appellant; he did not 
respond. 

The appellant began his second period of ACDUTRA in June 
1987.  It is undisputed that, during this second tour of 
duty, the appellant received treatment for asthma.  However, 
it is equally clear from the evidence of record that such 
asthma was not incurred in service.  Indeed, two separate 
treatment records relate a history of asthma dating to 
February 1987, which falls between his two periods of active 
service.  Additionally, the in-service medical records in 
July 1987 indicate that the appellant was treated by a 
civilian doctor in February 1987, who had prescribed a 
Breathaine inhaler.  After a review of all pertinent 
evidence, the EPSBD determined that the appellant's asthma 
preexisted service.  No evidence, aside from the appellant's 
own assertions, contradicts that finding.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the only 
statement in the appellant's favor is his own statement to 
the effect that asthma first manifested during basic training 
in 1986.  This statement is contradicted by the negative 
service medical records from that period of service, plus the 
service medical records from the second period of service, 
which clearly indicate that the asthma began in February 
1987, between the two periods of ACDUTRA.  The Board places 
greater weight of probative value on the contemporaneous 
service medical records than it does on the appellant's 
recollections a number of years later.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by a claimant].  

Based on the above, it cannot be concluded that the 
appellant's asthma was incurred in service.  

Under these circumstances, any grant of service connection in 
the present case would have to be predicated upon a finding 
that the appellant's preexisting asthma was aggravated during 
his second tour of ACDUTRA.  The appellant does not appear to 
contend that his asthma was aggravated by active service.  
Nevertheless, the Board will consider the possibility of 
aggravation as a means to establish the benefit sought on 
appeal.  

The Board begins its analysis by noting that the appellant is 
not considered to be a "veteran" for the purposes of 
obtaining compensation for a period of active duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  
Applicable law mandates in this regard that:
 
For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during 
other than a period of war, the United 
States will pay to any veteran thus 
disabled and who was discharged or 
released under conditions other than 
dishonorable from the period of service 
in which said injury or disease [was] 
incurred, or preexisting injury or 
disease was aggravated, compensation as 
provided in this subchapter, but no 
compensation shall be paid if the 
disability is a result of the veteran's 
own willful misconduct or abuse of 
alcohol or drugs.
 
38 U.S.C. § 1131 (West 2002) (emphasis added).
 
Further, the term "veteran" means a person who served in 
the active military   service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d) (2003).  In 
turn, "active military service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A, § 101(24) (emphasis 
added); see also 38 C.F.R. § 3.6(a) (2003).
 
The foregoing language is significant because the appellant 
is not a veteran and is not entitled to the presumption of 
soundness upon entering a period of active duty for training.  
The presumption of aggravation is similarly not for 
application.  
See Paulson, 7 Vet. App. at 468-69.  In short, any claim 
based upon aggravation must be denied as a matter of law, due 
to the appellant's lack of status as a "veteran".

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Accordingly, 
the Board will also briefly analyze the claim on a factual 
basis.

There is ample evidence which indicates that the appellant's 
asthma preexisted his second period of ACDUTRA during the 
summer of 1987.  As indicated above, the medical records from 
that period clearly indicate that the appellant had been 
diagnosed as having asthma in February 1987.  Indeed, it 
appears that he had with him an inhaler which had been given 
to him by his civilian physician.  The EPSBD determined that 
the appellant's asthma preexisted service.  The appellant 
himself does not dispute this, although as discussed above, 
he has contended that his asthma began during the summer of 
1986, not in early 1987.

Moreover, there is no evidence upon which to base a 
conclusion that the appellant's preexisting asthma was 
aggravated during active service.  The appellant was 
requested to submit medical records pertaining to all 
treatment for his asthma condition.  The March 2003 Board 
remand specifically noted the importance of the private 
treatment reports from February 1987, referenced in his 
service medical records in July 1987, yet the appellant 
failed to submit these documents or even provide an 
authorization for their release.    

The only medical opinion of record as to this point is that 
of the EPSBD physician, which determined that the appellant's 
asthma was not aggravated by his period of military service.  
There is no medical evidence to the contrary.  The Board 
observes in passing that after service, treatment of asthma 
appears to have been sporadic, and there is no recent  
reference to asthma in the medical records.  Based on this 
record, the Board finds that the appellant's preexisting 
asthma was not aggravated by active service.    

In conclusion, the evidence of record establishes that the 
appellant did not incur his current asthma disability during 
a period of active service.  Rather, the greater weight of 
the evidence of record reveals that his asthma was incurred 
in February 1987, between his two brief periods of ACDUTRA.  
Moreover, the evidence associated with the claims file does 
not reveal that such preexisting asthma was aggravated during 
the appellant's second period of ACDUTRA, from June 1987 to 
July 1987.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
benefit sought on appeal is denied.
  

ORDER

Service connection for asthma is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



